DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final Action for application Serial No. 16/541,739. Claims 1-20 have been examined and fully considered. 
Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicants’ claim to priority benefits of the provisional application 62/768,847 filed 11/16/2018.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  Claims recites "an objection prediction", however, this should be corrected as "an object prediction".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Such claim limitation(s) is/are:
	 “…a trajectory generator configured to select a target trajectory for the autonomous vehicle based at least in part on the cost volume…” in claim(s) 1, and 16;
	“…a perception header configured to generate the one or more…” in claim 2 and claim 17; and
	“…a cost volume header cost volume header configured to generate the cost volume based at least in part on the sensor data and the map data…” in claim 4 and claim 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 4 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claim feature includes:
	“…a trajectory generator configured to select a target trajectory for the autonomous vehicle based at least in part on the cost volume…” in claim(s) 1, and 16;
	“…a perception header configured to generate the one or more…” in claim 2 and claim 17; and
	“…a cost volume header cost volume header configured to generate the cost volume based at least in part on the sensor data and the map data…” in claim 4 and claim 17.
These claim features lacks structure within the description, where the written description does not give enough support to tell what the structures are.
All dependent claims are rejected as well based on its dependence of the claim(s) 1, 2, and 16-17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “…a trajectory generator configured to select a target trajectory for the autonomous vehicle based at least in part on the cost volume…" in claim(s) 1, and 16; "…a 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites in limitation “a target trajectory” in line 13 renders the claim indefinite because it is unclear whether or not that “a target trajectory” previously presented in line 6 are the same or not.
Claim 4 recites in limitation “a cost volume…” in lines 1-2 renders the claim indefinite because it is unclear whether or not that “a cost volume…” previously presented in line 9 of claim 1 are the same or not.
Claim 17 recites in limitation “a cost volume…” in line 4 renders the claim indefinite because it is unclear whether or not that “a cost volume…” previously presented in line 4 of claim 16 are the same or not.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claim(s) 1 and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2019/0384303) in view of Beller et al. (US 2020/0139967).
	Regarding claim 1, Muller discloses an autonomous vehicle (see at least Para. [0022], “autonomous vehicle 138 (alternatively referred to herein as "vehicle 138" or "autonomous vehicle 138”comprising: 
Controller(s) 636, which may include one or more system on chips (SoCs) 604 (FIG. 6C) and/or GPU(s), may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 138”);  and 
one or more non-transitory computer-readable media (see at least Para. [0221], “The computer-storage media may include both volatile and nonvolatile media and/or removable and nonremovable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, and/or other data types. For example, the memory 704 may store computer-readable instructions (e.g., that represent a program(s) and/or a program element(s), such as an operating system. Computer-storage media may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which may be used to store the desired information and which may be accessed by computing device 700”) that collectively store: 
a machine-learned motion planning model (see at least Para. [0027], “one or more machine learning models 108”) configured to receive sensor data (see at least Para. [0027], “receiving one or more inputs 102 and generating one or more outputs 110. The input(s) 102 may include image data, such as image data generated by one or more cameras of an autonomous vehicle (e.g., vehicle 138, as described herein), in addition to, in some embodiments, sensor data 106 (e.g., LID AR data from one or more LID AR sensors, RADAR data from one or more RADAR sensors”) and map data (see at least Para. [0036], “the inputs 102 may include other data types, such as map data. The map data may be used by the machine learning model(s) 108 to generate the outputs 110, such as the vehicle state 116 and/or the trajectory 112”) associated with an environment external to an autonomous vehicle (see at least Para. [0028], “The input(s) 102 may include the image data 104, the sensor data 106, and/or other data types (e.g., map data). The image data 104 may include data representative of images of a field of view of one or more cameras of the vehicle”) and process the sensor data and the map data to generate a target trajectory for the autonomous vehicle (see at least Para. [0027], “The machine learning model(s) 108 may be trained to generate trajectory data 112 (e.g., one or more trajectory points in 2D or 3D world space), a vehicle orientation 114 (e.g., with respect to one or more features of the environment”), the machine-learned motion planning model (see at least Para. [0016], “FIGS. 5A-5C are flow diagrams showing methods for training a machine learning model(s) to generate path planning information”; and Para. [0027], “one or more machine learning models 108”) comprising: 
	a backbone network (see at least Para. [0128], “The bus 602 may include a Controller Area Network (CAN) data interface (alternatively referred to herein as a "CAN bus"). A CAN may be a network inside the vehicle 138 used to aid in control of various features and functionality of the vehicle 138”) configured to receive the sensor data and the map data (see at least Para. [0129], “a first bus 602 may be used for collision avoidance functionality and a second bus 602 may be used for actuation control. In any example, each bus 602 may communicate with any of the components of the vehicle 138, and two or more busses 602 may communicate with the same components. In some examples, each SoC 604, each controller 636, and/or each computer within the vehicle may have access to the same input data (e.g., inputs from sensors of the vehicle 138), and may be connected to a common bus, such the CAN bus” ***Examiner notes that one of ordinary skilled in the art will know that the backbone network (i.e., CAN bus) is any communication network that is within the vehicle) and…
	a trajectory generator (see at least Para. [0023], “Trajectory Generation System”) configured to select a target trajectory for the autonomous vehicle (see at least Para. [0053], “For
example, the trajectory data 112 from a current iteration of the machine learning model(s) 108 may use temporal smoothing to weight the trajectory data 112 against the trajectory data 112 from any, or all, prior iterations. As another example, some of the trajectory data 112 from a
current iteration may be weighed against other trajectory data 112 from the current iteration to perform spatial smoothing. In such an example, where a threshold difference in any direction (e.g., x, y, or z) between two or more points (e.g., consecutive points) is determined, a computation may be executed to adjust the values (e.g., by averaging, using standard deviation, etc.).” and Para. [0052], “The control component(s) 118 may use the outputs of the machine learning model(s) 108 to perform one or more operations. The one or more operations may include controlling the vehicle toward or through the trajectory points represented by the trajectory data 112 (and may use the vehicle orientation 114 and/or the vehicle state 116 for context in some embodiments)”)… and 
	instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see at least Para. [0078], “a computing process that may
be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions”), the operations comprising:
	obtaining the sensor data (see at least Para. [0155], “The neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained (e.g. from another subsystem), inertial measurement unit (IMU) sensor 666 output that correlates with the vehicle 138 orientation, distance, 3D location estimates of the object obtained from the neural network and/or other sensors (e.g., LIDAR sensor(s) 664 or RADAR sensor(s) 660)”) and the map data (see at least Para. [0131], “For example, the SoC(s) 604 may be combined in a system (e.g., the system of the vehicle 138) with an HD map 622 which may obtain map refreshes and/or updates via a network interface 624 from one or more servers (e.g., server(s) 678 of FIG. 6D)”); 
	inputting the sensor data (see at least Para. [0027], “At a high level, the process 100 may include one or more machine learning models 108 receiving one or more inputs 102 and generating one or more outputs 110. The input(s) 102 may include image data, such as image data generated by one or more cameras of an autonomous vehicle (e.g., vehicle 138, as
described herein), in addition to, in some embodiments, sensor data 106 (e.g., LIDAR data from one or more LID AR sensors, RADAR data from one or more RADAR sensors”) and the map data into the machine-learned motion planning model (see at least Para. [0028], “The input(s) 102 may include the image data 104, the sensor data 106, and/or other data types (e.g., map data)”); and 
	receiving the target trajectory as an output of the machine-learned motion planning model (see at least Para. [0027], “The machine learning model(s) 108 may be trained to generate trajectory data 112 (e.g., one or more trajectory points in 2D or 3D world space), a vehicle orientation 114 (e.g., with respect to one or more features of the environment, such as lane
markings, a lane, a road boundary, etc.), and/or a vehicle state 116 (e.g., with respect to a vehicle maneuver, such as a lane change, a tum, a lane split, etc.). These output(s) 110 may be used by control component(s) 118 of an autonomous vehicle (e.g., controller(s) 636, ADAS system 638, SOC(s) 604, and/or other components of the autonomous vehicle 138) to aid the vehicle in navigating (e.g., path planning) an environment”).
	Muller does not explicitly teach
	…to generate a cost volume including data indicative of a cost associated with each of a plurality of future locations of the autonomous vehicle within a planning horizon, the backbone network configured to generate one or more intermediate representations associated with at least one of an object detection or an objection prediction by the backbone network; and 
	However, the same field of endeavor, Beller teaches
	…to generate a cost volume including data indicative of a cost (see at least Para. [0015], “generating or modifying a trajectory and/or selecting the points can be based at least in part on one or more costs and/or constraints associated with vehicle dynamics to prevent or reduce an occurrence where the trajectory could lead to risky or unsafe driving conditions or represents an unreasonable trajectory (e.g., involving “teleportation” of the vehicle where subsequent points comprise physically impossible motion of the vehicle). Examples of such costs may include, but are not limited to, a velocity cost (e.g., a constant velocity cost), an acceleration cost”) associated with each of a plurality of future locations of the autonomous vehicle within a planning horizon (see at least Para. [0019], “a prediction system of a computing device of the autonomous vehicle can include a machine learning model trained to output data that can be used to generate one or more predicted trajectories of objects proximate to the autonomous vehicle. For example, the machine learning model can output coordinates (e.g., x-coordinates and y-coordinates) associated with the object (e.g., a third-party vehicle) at one or more times in the future (e.g., 1 second, 2 seconds, 3 seconds, etc.)”), the backbone network configured to generate one or more intermediate representations associated with at least one of perception system 522 can include functionality to perform object detection”) or an objection prediction by the backbone network (see at least Para. [0060], “perception system 522, prediction system 524, planner system 526, and/or drivable area determination system 528 can process sensor data, as described above, and can send their respective outputs over network(s) 536, to computing device(s) 538. In at least one example, localization system 520, perception system 522, prediction system 524, and/or planner system 526 can send their respective outputs to computing device(s) 538 at a particular frequency, after a lapse of a predetermined period of time, in near real-time, etc.”);
	a trajectory generator configured to select a target trajectory for the autonomous vehicle based at least in part on the cost volume (see at least Para. [0055], “Prediction system 524, in some implementations, can determine a predicted point associated with a heat map based at least in part on a cell associated with a highest probability and/or based at least in part on cost(s) associated with generating a predicted trajectory associated with the predicted point”; and Para. [0056], “Such costs may include, but are not limited to, a positional-based cost (e.g., limiting the distance allowed between predicted points), a velocity cost (e.g., a constant velocity cost enforcing a constant velocity through the predicted trajectory), an acceleration cost (e.g.,
enforcing acceleration bounds throughout the predicted trajectory)”) generated by the backbone network (see at least Para. [0062], “Additionally and/or alternatively, sensor system(s) 506 can send sensor data, via network(s) 536, to computing device(s) 538 at a particular frequency, after a lapse of a predetermined period of time, in near real-time, etc.”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller by combining …to generate a cost volume including data indicative of a cost associated with each of a plurality of future locations of the autonomous or an objection prediction by the backbone network; and a trajectory generator configured to select a target trajectory for the autonomous vehicle based at least in part on the cost volume generated by the backbone network as taught by Beller. One would be motivated to make this modification in order to convey a planning system to alter a trajectory of the vehicle (e.g., by slowing down) which may improve safety outcomes (e.g., by maintaining a minimum distance between the vehicle and the object) and/or by improving passenger comfort (e.g., by slowly decelerating rather than braking to adjust a velocity of the vehicle) (see at least Para. [0020]).
	Regarding claim 2, Muller in view of Beller teaches the autonomous vehicle of claim 1.  Muller further teaches wherein: 
	the backbone network (see at least Para. [0210], “The system 676 may include server(s) 678, network(s) 690, and vehicles, including the vehicle 138”) includes a perception header configured to generate the one or more intermediate representations based at least in part on the sensor data and the map data (see at least Figure 1B and Figure 1C ***Figures 1B and 1C illustrates intermediate representations based on the sensor data and the map data of the inputs).
	  Regarding claim 3, Muller in view of Beller teaches the autonomous vehicle of claim 2.	
	Muller further teaches wherein: 
	52the one or more intermediate representations include one or more bounding boxes associated with the object detection and one or more motion predictions associated with the object prediction (see at least Para. [0155], “The neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained (e.g. from another subsystem), inertial measurement unit (IMU) sensor 666 output that correlates with the vehicle 138 orientation, distance, 3D location estimates of the object obtained from the neural network and/or other sensors (e.g., LIDAR sensor(s) 664 or RADAR sensor(s) 660), among others”). 
	In further support of Muller, Beller also teaches 
	the one or more intermediate representations include one or more bounding boxes associated with the object detection and one or more motion predictions associated with the object prediction (see at least Para. [0052], “The perception system may also include a classification of the entity as an entity type (e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.). For instance, perception system 522 may compare sensor data to object information in object information database 534 to determine the classification. In additional and/or alternative examples, perception system 522 can provide processed sensor data that indicates one or more characteristics associated with a detected object and/or the environment in which the object is positioned. In some examples, characteristics associated with an object can include, but are not limited to, an x-position (global and/or local position), a y-position (global and/or local position), a z-position (global and/or local position), an orientation (e.g., a roll, pitch, yaw), an object type (e.g., a classification), a velocity of the object, an acceleration of the object, an extent of the object (size), a bounding box associated with the object, etc.”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller by combining the one or more intermediate representations include one or more bounding boxes associated with the object detection and one or more motion predictions associated with the object prediction as taught by Beller. One would be motivated to 
	Regarding claim 4, Muller in view of Beller teaches the autonomous vehicle of claim 3, where Beller teaches wherein: 
	the backbone network (see at least Para. [0060], “perception system 522, prediction system 524, planner system 526, and/or drivable area determination system 528 can process sensor data, as described above, and can send their respective outputs over network(s) 536”) includes a cost volume header configured to generate the cost volume (see at least Para. [0054], “The prediction system 524 can send prediction data to drivable area determination system 528 so that drivable area determination system 528 can utilize the prediction data to determine the boundaries of the drivable area (e.g., based on one or more of an uncertainty in position, velocity, acceleration in addition to, or alternatively, with a semantic classification of the object)” and Para. [0055], “prediction system 524 can include functionality to determine predicted point(s) representing predicted location(s) of an object in the environment. Prediction system 524, in some implementations, can determine a predicted point associated with a heat map based at least in part on a cell associated with a highest probability and/or based at least in part on cost(s) associated with generating a predicted trajectory associated with the predicted point”) based at least in part on the sensor data and the map data (see at least Para. [0058], “Drivable area determination system 528 is configured to determine a drivable area, such as drivable area 110. Although illustrated as a separate block in memory 518, in some examples and implementations, drivable area determination system 528 may be a part of planner system 526. Drivable area determination system 528 can access sensor data from sensor system(s) 506, map data from map storage 532, object information from object information store 534, outputs from one or more of localization system 520, perception system 522, and/or prediction system 524 (e.g., processed data). By way of non-limiting example, drivable area determination system 528 may access (e.g., retrieve or receive) one or more planned paths. The planned paths may represent potential paths to navigate the environment, and may be determined based on map data, object information, and/or perception data, for example”).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller by combining the backbone network includes a cost volume header configured to generate the cost volume based at least in part on the sensor data and the map data as taught by Beller. One would be motivated to make this modification in order to convey a planning system to alter a trajectory of the vehicle (e.g., by slowing down) which may improve safety outcomes (e.g., by maintaining a minimum distance between the vehicle and the object) and/or by improving passenger comfort (e.g., by slowly decelerating rather than braking to adjust a velocity of the vehicle) (see at least Para. [0020]).
	Regarding claim 5, Muller in view of Beller teaches the autonomous vehicle of claim 4. Muller further teaches wherein: 
	the perception header includes a first set of one or more convolutional network layers (see at least Figure(s) 1B and C; and Para. [0056]); 

	the first set of one or more convolutional network layers are optimized based on an output of the second set of one or more convolutional network layers (see at least Para. [0071], “The CNN 108B may include one or more fully connected layers 150. The fully connected layer(s) 150 may receive the output of the convolutional stream(s) 148, or there may be one or more layers between the output of the convolutional stream(s) 148 and the fully connected layer(s) 150, depending on the embodiment. The fully connected layer(s) 150 may also be referred to herein as the output layer(s) of the CNN 108B, and generate the outputs 110”; and Para. [0141], “The accelerator(s) 614 (e.g., the hardware acceleration cluster) may include a deep learning accelerator(s) (DLA). The DLA(s) may include one or more Tensor processing units (TPUs) that may be configured to provide an additional ten trillion operations per second for deep learning applications and inferencing. The TPUs may be accelerators configured to, and optimized for, performing image processing functions (e.g., for CNNs, RCNNs, etc.)”).
	However, in additional and/or alternative, Beller teaches
	the cost volume header includes a second set of one or more convolutional network layers (see at least Para. [0019], “predicted trajectory can be generated by interpolating between the  coordinates output by the machine learning model. In some examples, the machine learning model can include a convolutional neural network (CNN), which may include one or more recurrent neural network (RNN) layers, such as, but not limited to, long short-term memory (LSTM) layers. In some examples, the machine learning model can output a heat map associated with prediction probabilities. In some examples, at least one predicted trajectory can be determined based at least in part on the heat map”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller by combining the cost volume header includes a second set of one or more convolutional network layers as taught by Beller. One would be motivated to make this modification in order to convey a planning system to alter a trajectory of the vehicle (e.g., by slowing down) which may improve safety outcomes (e.g., by maintaining a minimum distance between the vehicle and the object) and/or by improving passenger comfort (e.g., by slowly decelerating rather than braking to adjust a velocity of the vehicle) (see at least Para. [0020]).
	Regarding claim 6, Muller in view of Beller teaches the autonomous vehicle of claim 5.	
Muller further teaches wherein: 
	the machine-learned motion planning model is trained based at least in part on multitask training with supervision for perception and motion planning (see at least Para. [0202], “in an autonomous vehicle 138, the vehicle 138 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 636 or a second controller 636). For example, in some embodiments, the ADAS system 638 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks. Outputs from the ADAS system 638 may be provided to a supervisory MCU. If outputs from the primary computer and the secondary computer conflict, the supervisory MCU must determine how to reconcile the conflict to ensure safe operation”).  
Regarding claim 7, Muller in view of Beller teaches the autonomous vehicle of claim 6. Muller further teaches wherein: 
	the machine-learned motion planning model is trained using a total loss function that includes a perception loss component and a motion planning loss component (see at least Figure 4; Para. [0091]; and Para. [0096]-[0097]).  
	Regarding claim 10, Muller in view of Beller teaches the autonomous vehicle of claim 1. Muller further teaches wherein the trajectory generator is configured to apply a dynamical model to generate a set of potential trajectories (see at least Para. [0106], “Block B514 may be executed using the method S00C of FIG. SC. For example, the method S00C, at block B514A, includes generating a trajectory for the vehicle using a subset of the trajectory training data corresponding to a path of the vehicle. For example, a subset of the trajectory training data that corresponds to a path of the vehicle through the portion of the physical environment represented in the respective sensor data representation may be used to generate a trajectory, or trajectory points”) according to at least one of a speed constraint, an acceleration constraint, or a turning angle constraint (see at least Para. [0066], “The trajectory data 112 may be representative of a recommended trajectory 142. However, in some examples, the output 110 may include control data for following the recommended trajectory 142 (e.g., for controlling the vehicle 138 according to the recommended trajectory 142, such as steering angle, acceleration, deceleration, etc.). The trajectory data 112 may include, in some examples, a trajectory point(s) 140 (e.g., as represented by 2D or 3D coordinates in world space, and/or 2D coordinates in image space) along the recommended vehicle trajectory 142. In some examples, only a single trajectory point 140 (e.g., the next trajectory point for the vehicle 138 in the sequence of discretized trajectory steps) may be output by the machine learning model(s) 108A”). 
	Regarding claim 11, Muller in view of Beller teaches the autonomous vehicle of claim 1. Muller further teaches wherein the output of the machine-learned motion planning model is a first output (see at least Para. [0090], “Output(s) 408 may include trajectory data 410, vehicle orientation 412, and/or vehicle state 414, which may be similar to the trajectory data 112, the vehicle orientation 114, and/or the vehicle state 116, respectively, but may correspond to the outputs of the machine learning model(s) 108 during training”), the operations further comprising: 
	receiving the one or more intermediate representations as a second output of the machine-learned motion planning model (see at least Para. [0036], “the inputs 102 may include other data types, such as map data. The map data may be used by the machine learning model(s) 108 to generate the outputs 110, such as the vehicle state 116 and/or the trajectory 112. For example, the map data may include low resolution map data (e.g., screenshots of a 2D map application with or without guidance). This low-resolution map data may include a basic geometry of the road and/or intersections, such as without additional information such as lane markings, number of lanes, locations of sidewalks, street lights, stop signs, etc.”).  
	Regarding claim 12, Muller in view of Beller teaches the autonomous vehicle of claim 1. Muller further teaches wherein: 
	the machine-learned motion planning model is jointly trained for motion planning and generating the intermediate representations based on motion planning optimization (see at least Para. [0044], “The trajectory points may be computed at increments in world space (e.g., in an x, or forward, direction), such as one meter, two meters, three meters, ten meters, and so on. For example, the increment size may be determined, or optimized, during training to generate trajectory points that are effective for the vehicle (e.g., that lead to safe, smooth control of the vehicle) while not requiring the computation of so many trajectory points that processing speeds are reduced below real-time operation or unnecessary computational resources are used. As such, and without limitation, an increment size of one to two meters has provided accurate, usable results during testing that allow the process 100 to perform in real-time, without hindering real-time operation of any of the many other processes being executed by the vehicle simultaneously (e.g., processes performed by any number of layers of an autonomous driving software stack, such as a planning layer, a control layer, an actuation layer, an obstacle avoidance layer, etc.)”).  
	Regarding claim 13, Muller in view of Beller teaches the autonomous vehicle of claim 1.  Muller further teaches wherein: 
	the operations further comprise generating one or more vehicle control signals for the autonomous vehicle based at least in part on the target trajectory (see at least Para. [0049], “the machine learning model (s) 108 may be trained to output an orientation with respect to a lane, such as within the lane, outside of the lane, between lanes, at an angle (e.g., a specific angle, such as a degree, or a value that represents a degree) with respect to the lane markings, etc. The vehicle orientation 114 may help inform the control component(s) 118 as to the current orientation of the vehicle to help in determining how to control the vehicle to traverse the trajectory points”). 
 	Regarding claim 14, Muller in view of Beller teaches the autonomous vehicle of claim 1, where Beller teaches wherein the trajectory generator is configured to select the target trajectory by: 
the prediction data may include a confidence score and the lateral distance may be adjusted based on the confidence score, e.g., by making a greater adjustment for less confident predictions and slighter or no adjustments for more confident predictions. Using the adjusted distances, drivable area determination system 528 may define boundaries of the drivable area”) for at least one potential trajectory based at least in part on the cost volume (see at least Para. [0045], “additional use of a processor for more detailed calculations, such as those involving determining detailed cost(s) or predicting motions of  the object, determining possible trajectories based on the predicted motions, and so on. Instead, the spot check may involve evaluating and comparing a lateral plan of the current or latest trajectory 312 of a drivable area 314 of vehicle 302 against a trajectory of a newly computed modified drivable area of vehicle 302. Note that drivable area 314 is indicative of the latter situation above, where object 304 has suddenly pulled in front of vehicle 302. If the reference trajectory 312 intersects (or, in other embodiments, a cost associated with the such a trajectory with reference to the newly computed modified drivable area is relatively high), vehicle 302 may choose to follow object 304”) generated by the backbone network (see at least Para. [0060], “prediction system 524, planner system 526, and/or drivable area determination system 528 can process sensor data, as described above, and can send their respective outputs over network(s) 536, to computing device (s) 538”); and 
	select the target trajectory for the autonomous vehicle from the set of potential trajectories based at least in part on the trajectory score for the at least one potential trajectory (see at least Para. [0059], “the boundaries may be discretized (e.g., every 10 cm, 50 cm, 1 m, etc.) and information regarding the boundary may be encoded (e.g., lateral distance to the nearest object, semantic classification of the nearest object, confidence and/or probability score associated with the boundary, etc.). As described herein, the trajectory determined by planner system 526 may be confined by, and in accordance with, in the drivable area. While drivable area determination system 528 is illustrated as being separate from planner system 526, one or more of the functionalities of drivable area system 528 may be carried out by planner system 526. In some embodiments, drivable area determination system 528 may be a part of planner system 526”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller in view of Beller by combining wherein the trajectory generator is configured to select the target trajectory by: evaluating a set of potential trajectories for the autonomous vehicle to generate a trajectory score for at least one potential trajectory based at least in part on the cost volume generated by the backbone network; and select the target trajectory for the autonomous vehicle from the set of potential trajectories based at least in part on the trajectory score for the at least one potential trajectory as taught by Beller. One would be motivated to make this modification in order to convey a planning system to alter a trajectory of the vehicle (e.g., by slowing down) which may improve safety outcomes (e.g., by maintaining a minimum distance between the vehicle and the object) and/or by improving passenger comfort (e.g., by slowly decelerating rather than braking to adjust a velocity of the vehicle) (see at least Para. [0020]).
Regarding claim 15, Muller in view of Beller teaches the autonomous vehicle of claim 1, where Beller teaches wherein the trajectory generator is configured to select the target trajectory by optimizing at least one potential trajectory for the autonomous vehicle based at least in part on the cost volume generated by the backbone network (see at least Para. [0015], generating or modifying a trajectory and/or selecting the points can be based at least in part on one or more costs and/or constraints associated with vehicle dynamics to prevent or reduce an occurrence where the trajectory could lead to risky or unsafe driving conditions or represents an unreasonable trajectory (e.g., involving "teleportation" of the vehicle where subsequent points comprise physically impossible motion of the vehicle). Examples of such costs may include, but are not limited to, a velocity cost (e.g., a constant velocity cost), an acceleration cost, an expectation that the object may follow rules of the road, and the like”).
Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller in view of Beller by combining wherein the trajectory generator is configured to select the target trajectory by optimizing at least one potential trajectory for the autonomous vehicle based at least in part on the cost volume generated by the backbone network. as taught by Beller. One would be motivated to make this modification in order to convey a planning system to alter a trajectory of the vehicle (e.g., by slowing down) which may improve safety outcomes (e.g., by maintaining a minimum distance between the vehicle and the object) and/or by improving passenger comfort (e.g., by slowly decelerating rather than braking to adjust a velocity of the vehicle) (see at least Para. [0020]).
Regarding claim 16, recites analogous limitations that are present in claim 1, therefore claim 16 would be rejected for the similar reasons above. Muller discloses one or more non-transitory computer-readable media that collectively store a machine-learned motion planning model media (see at least Para. [0221], “The computer-storage media may include both volatile and nonvolatile media and/or removable and nonremovable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, and/or other data types. For example, the memory 704 may store computer-readable instructions (e.g., that represent a program(s) and/or a program element(s), such as an operating system. Computer-storage media may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which may be used to store the desired information and which may be accessed by computing device 700”), the machine-learned motion planning model comprising…
Regarding claim 17, recites analogous limitations that are present in claim 2, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim 5, therefore claim 18 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim(s) 1 and 16, therefore claim 19 would be rejected for the similar reasons above.
Regarding claim 20, recites analogous limitations that are present in claim(s) 13 and 14, therefore claim 19 would be rejected for the similar reasons above.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Beller  as applied to claim(s) 7 above, and further in view of He et al. (US 10,713,794).
	Regarding claim 8, Muller in view of Beller teaches the autonomous vehicle of claim 7. Muller further teaches wherein the perception loss component includes: 
	a classification loss associated with distinguishing a vehicle from a background (see at least Para. [0097], “In some examples, as described herein, distance based weighted loss may be added to the loss function 316, where the loss function 316 may increasingly penalize loss at farther distances from the bottom of the image or other data representation (or from the vehicle)”); and…
	Neither Muller nor Beller explicitly teach 
	a regression loss associated with generating object bounding boxes.
	However, the pertinent art reference, He teaches
	a regression loss (see at least column 23, lines 42-46, “The deep learning system 420 (e.g., the three convolutional neural network models 510, 530, and 540) may be trained by optimizing a cost/loss function that targets both tasks of generating an object proposal and predicting an object score simultaneously”; and column 25, lines 62-66, “the loss function for training the convolutional neural network may be sum of binary logistic regression losses, one for each location of the convolutional neural network and one for the object score”) associated with generating object bounding boxes (see at least column 29, lines 24-30, “The vision community has rapidly improved object detection and semantic segmentation results over a short period of time. In large part, these advances have been driven by powerful baseline systems, such as Fast/Faster R-CNN and Fully Convolutional Network (FCN) frameworks for object detection (e.g., detection of objects via bounding boxes without necessarily knowing their classes/types) and semantic segmentation (e.g., per-pixel classification without differentiating object instances), respectively”; and column 29, lines 9-21, “machine-learning models and various optimization techniques that enable computing systems to perform tasks related to computer vision. For example, according to particular embodiments, a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and/or segment the object instances from the image. As an example, using the trained model, a computing system may process an image's pixel information and detect an area (e.g., specified by a bounding box) in the image that contains an object instance, classify or label the object instance (e.g., a person, car, building, etc.), and/or identify particular pixels that correspond to the object instance”). ***Examiner notes when the deep learning system is trained for the convolutional neural network (CNN), the CNN are trained to optimize a cost/loss function to generate the object and predicting scores by the loss function (i.e. regression loss), and further optimized the CNN frameworks for object detection in which generates a bounding boxes (e.g., detection of objects via bounding boxes).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller in view of Beller by combining a regression loss associated with generating object bounding boxes as taught by He. One would be motivated to make this modification in order to further improve the accuracy of segmentation (see at least column 2, lines 10-12).
	Regarding claim 9, the combination of Muller, Beller and He teaches the autonomous vehicle of claim 8. Muller further wherein:  
	53the motion planning loss component is generated based at least in part on one or more human-driven trajectories (see at least Para. [0091], “Trajectory training data 418 may be used as ground truth data for training the machine learning model(s) 108 using one or more loss functions 416-to generate the output(s) 408. The trajectory training data 418 may be generated by one or more sensors of one or more vehicles that generate the training image data 404 and/or the training sensor data 406 as the vehicle(s) is controlled through the environment. In some embodiments, the vehicle(s) may be controlled through the physical environment by a human driver(s), such that the path represented by the trajectory training data 418 is representative of the path(s) that the human driver(s) have taken. For example, the trajectory training data 418 may include trajectory data generated during an exclusively, or almost exclusively, human-piloted portion of a path taken by a vehicle. In some examples, the human-piloted portion of the path may be from a remotely located human pilot, such as a human piloting a vehicle from a remote simulator”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/2/2022